Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143097                                                                                              Stephen J. Markman
  & (3)                                                                                               Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  MICKEY LARSON,
           Plaintiff,
  v                                                                SC: 143097
                                                                   Bar Applicant No. 33483
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 8, 2011                        _________________________________________
           d0608                                                              Clerk